Case: 2:19-cr-00103-EAS Doc #: 29 Filed: 08/01/19 Page: 1 of 3 PAGEID #: 61

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

UNITED STATES OF AMERICA,

Plaintiff, : 2:19-CR-103
CHIEF JUDGE SARGUS

v.
CRAIG M. SCHABER,
Defendant,

PRELIMINARY ORDER OF FORFEITURE

WHEREAS, in accordance with Rule 32.2 of the Federal Rules of Criminal Procedure, the
Information (Doc. 20) filed in this action contained a forfeiture allegation, Forfeiture A, notifying
Defendant Craig M. Schaber that the United States sought the forfeiture of property under 18
U.S.C. § 1594(e), based on the conduct of Defendant Craig M. Schaber as alleged in Count One
of the Information, in violation of 18 U.S.C. §§ 1591(a)(1) and (b)(1) and 18 U.S.C. § 1594(a),
including but not limited to the following: one LG model MLM212VL cellular phone, serial #,
809VTFW0346995; and one HP 15 laptop computer, serial number 5CD643 1PC4; and

WHEREAS, in the Plea Agreement (Doc. 21) filed on April 18, 2019, Defendant Craig M.
Schaber agreed to plead guilty to Count One of the Information. Defendant Craig M. Schaber also
agreed to forfeit all of his right, title, and interest in the property listed in Forfeiture A of the
Information, and agreed that such property is subject to forfeiture pursuant to 18 U.S.C. § 1594(e),
Defendant Craig M. Schaber waived all interest in and claims to the subject property described in
Forfeiture A and consented to the forfeiture of the subject property to the United States. Defendant
Craig M. Schaber also acknowledged that the property identified in his Plea Agreement is subject

to forfeiture as property facilitating illegal conduct, and property involved in illegal conduct; and
Case: 2:19-cr-00103-EAS Doc #: 29 Filed: 08/01/19 Page: 2 of 3 PAGEID #: 62

WHEREAS, on April 25, 2019, Defendant Craig M. Schaber entered a Plea of Guilty to
Count One of the Information and agreed to Forfeiture A of the Information; and

WHEREAS, based upon the record of this case and agreement of the parties, the Court
finds that the requisite nexus exists between the subject property and Count One of the Information,
that the subject property is forfeitable under 18 U.S.C. § 1594(e), and that the United States is now
entitled to possession of the subject property.

Accordingly, it is hereby ORDERED, ADJUDGED AND DECREED:

1. That Defendant Craig M. Schaber shall forfeit to the United States the subject
property that is:

One (1) LG model MLM212VL cellular telephone, SN:
809VTFW0346995, including its contents; and

One (1) HP 15 laptop computer, SN: 5CD6431PC4, including its
contents.

2. That the United States Marshals Service shall immediately seize the subject
property and hold same in its secure custody and control.

3. That the United States is authorized to conduct any discovery proper in identifying,
locating, or disposing of the subject property in accordance with Fed. R. Crim. P. 32.2(b)(3).

4. That, in accordance with 21 U.S.C. § 853(n) and Fed. R. Crim. P. 32.2(b)(6), the
United States shall publish notice of this Order and of its intent to dispose of the subject property
in such manner as the Attorney General may direct. The United States shall also provide written
notice to any person who reasonably appears to be a potential claimant with standing to contest
the forfeiture in the ancillary proceeding.

5, That pursuant to Fed. R. Crim. P. 32.2(b)(4), this Preliminary Order of Forfeiture

shal! become final as to Defendant Craig M. Schaber at the time of sentencing and shall be made
Case: 2:19-cr-00103-EAS Doc #: 29 Filed: 08/01/19 Page: 3 of 3 PAGEID #: 63

part of the sentence and included in the judgment. If no third party files a timely claim, the United
States may, as provided by Fed. R. Crim. P. 32.2(c)(2), notify the Court that this Order shall
become the Final Order of Forfeiture.

6. That following the Court’s disposition of all petitions filed in accordance with 21
U.S.C. § 853(n), or, if no such petitions are filed, following the expiration of the period for the
filing of such petitions, the United States shall have clear title to the subject property.

7. That the Court shall retain jurisdiction to enforce this Order, and to amend it as

necessary, pursuant to Fed. R. Crim. P. 32.2(e).

ORDERED this |" day of frost , 2019,

HON LE EDMUND A. SARGUS, JR.
CHIEF UNITED STATES DISTRICT COURT JUDGE

Respectfully submitted,

BENJAMIN C. GLASSMAN
United States Attorney

s/Heather A. Hill

HEATHER A. HILL (IL 6291633)
Assistant United States Attorney
Attormey for Plaintiff
